DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2003-104016, newly cited). 
As best depicted in Figures 1, 2, and 4e, Fujiwara is directed to a tire construction comprising a sidewall 36, bead core 12, a first apex 22, and a second apex 20, wherein said first apex has a convex contour with respect to said second apex (emphasis on Figure 4e) and said second apex contact a main carcass portion and said sidewall (which itself is exposed to a tire outside).  Fujiwara further states that said first apex has a hardness as high as 90, while said second apex can have a hardness as low as 85 (Paragraphs 12 and 26).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a first apex having a greater hardness than a second apex given the general disclosure detailed above.
In terms of the location of first and second ends of said second apex, the combination of Figures 1 and 4e suggests an arrangement in accordance to the claimed invention.  It is emphasized that the exemplary tire construction in Figure 1 appears to include first and second ends that are radially inwards of a rim flange and an outer end of the bead core.  This would further be the case when including the assembly of Figure 4e (first end of second apex would be further radially inward based on convex contour of first apex).
Lastly, regarding claim 1, Fujiwara is directed to a heavy duty tire construction and it is extremely well known and conventional to include at least one bead reinforcing layer or filler (steel cord reinforcing layer) to provide additional reinforcement in the bead region (high stresses are experienced in region).  More particularly, the claimed arrangement is consistent with that which is commonly used in similar heavy duty tire constructions.  It is emphasized that inner ends and outer ends of bead reinforcing layers commonly have any number of arrangements, including that required by the claims, and Applicant has not provided a conclusive showing of unexpected results.  Also, there is a reasonable expectation of success when arranging first and second ends in accordance to the claimed invention (remains consistent with the general teachings of Fujiwara).     
With respect to claim 2, given the shape of the first apex in Figure 4e, it reasons that an outer end of said first apex would be positioned between a rim flange contact point and a carcass turnup end (carcass turnup 16b).
Regarding claim 3, the claims are directed to absolute dimensions and it is well taken that such dimensions are highly dependent on the tire size and ultimately the intended use of the tire.  Fujiwara is broadly directed to heavy duty tire constructions, such as trucks and buses, and further states that said first apex itself can have a thickness as large as 3 mm.  As such, it reasons that an overall distance between a radially inner end of the bead core and an outer end of the first apex would be at least 15 mm (height of bead core would be significantly greater than the height or thickness of the first apex- see figures), there being no conclusive showing of unexpected results for the claimed invention distance.   
As to claim 4, said first apex can have a thickness as large as 3.0 mm and such suggests a distance between the main carcass 16a and the bead core greater than 1.0 mm at an axially inner end of the bead core.
With respect to claim 21, one of ordinary skill in the art at the time of the invention would have found it obvious to position a conventional bead reinforcing layer or filler in any number of well-known and conventional configurations, including that required by the claimed invention.  It is emphasized that placing a carcass turnup end at greater height than a radially outer end of a filler or chafer is consistent with common arrangements and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.       
 4.	Claims 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied in claim 1 above and further in view of Iida (JP 6-32122, of record). 
As detailed above, Fujiwara is directed to a tire construction including a carcass turnup, a first apex, and a second apex.  In such an instance, however, Fujiwara is silent with respect to the inclusion of a recess.  
Iida, on the other hand, is similarly directed to a tire construction comprising a carcass turnup and at least one bead reinforcing layer.  Iida further teaches the inclusion of a recess 36 in a region between a carcass turnup end and a maximum section width point to improve bead durability.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a recess in the tire of Fujiwara for the benefits detailed above, there being a reasonable expectation of success.  It is emphasized that the inclusion of a recess in said region does not interfere with the inventive concept of Fujiwara (that being the specific inclusion of a first apex 22).         
Regarding claims 6 and 15, a ratio d/D is between 0.10 and 0.70, which suggests a ratio (D-d)/D between 0.30 and 0.90 (corresponds with claimed ratio).  Additionally, even if the minimum thickness between the carcass and a bottom of recess 36 is ever so slightly radially outward of reference line M, a lower limit would be slightly below 0.3 and an upper limit would be slightly below 0.9 and thus fully encompass the claimed range.     
As to claims 7 and 16, the general depiction in Figure 1 suggests a distance in accordance to the claimed invention.  It is emphasized that distances between 10 mm and 20 mm are consistent with the general order of dimensions that are in the vicinity of one another in tires.  Also, the claims are directed to absolute dimensions and it is well taken that tire dimensions highly correspond with the tire intended use and ultimately the tire size.	
With respect to claims 8 and 17, distance d can be as small as 0.10 times a distance D.  This in turn suggests a recess having larger radius of curvature values on either side of a bottom portion.  It is emphasized that as ratio d/D increases, the radius of curvature would decrease (recess becomes more sharply curved).  When the ratio is 0.1, on the other hand, the recess would have a significant radial extension without extending significantly into the tire body and such corresponds with larger radii of curvatures.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include radii of curvatures of at least 40 mm (consistent with the general order of radii of curvature in tire sidewalls).    
Regarding claims 9, 10, 18, and 19, any small segment can be viewed as the bottom portion and given the range of d/D ratios, it reasons that a segment being substantially straight or circular is within the scope of Iida.  Again, the use of straight or slightly curved segments is consistent with recesses provided on tire sidewalls and/or bead portions.    
With respect to claim 12, given the shape of the first apex in Figure 4e, it reasons that an outer end of said first apex would be positioned between a rim flange contact point and a carcass turnup end (carcass turnup 16b).
As to claim 13, the claims are directed to absolute dimensions and it is well taken that such dimensions are highly dependent on the tire size and ultimately the intended use of the tire.  Fujiwara is broadly directed to heavy duty tire constructions, such as trucks and buses, and further states that said first apex itself can have a thickness as large as 3 mm.  As such, it reasons that an overall distance between a radially inner end of the bead core and an outer end of the first apex would be at least 15 mm (height of bead core would be significantly greater than the height or thickness of the first apex- see figures), there being no conclusive showing of unexpected results for the claimed invention distance.   
Regarding claim 14, said first apex can have a thickness as large as 3.0 mm and such suggests a distance between the main carcass 16a and the bead core greater than 1.0 mm at an axially inner end of the bead core.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 6, 2022